Filed 4/14/22 P. v. Edwards CA2/4

         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR



THE PEOPLE,                                                   B311546

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. SA096007)
         v.

KEITH ANSELM EDWARDS,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, William C. Ryan, Judge. Dismissed.
     Jennifer L. Peabody, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                          INTRODUCTION
       Appellant Keith Anselm Edwards appealed following the
trial court’s denial of a resentencing motion under Penal Code
section 1170.911 and a petition for writ of habeas corpus.
Appellant’s appointed counsel filed a brief on appeal raising no
issues and invoking People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano). Because neither appellant nor his counsel has raised a
cognizable claim of error, we dismiss the appeal as abandoned.
       FACTUAL AND PROCEDURAL BACKGROUND
        On July 12, 2017, appellant entered a restaurant and
punched a customer in the face while holding a knife, causing the
customer to suffer injuries, including an orbital fracture and a cut
requiring 12 stitches. The People filed an information charging
appellant with premeditated attempted murder (§§ 187, subd. (a),
664, count 1); criminal threats (§ 422, subd. (a), count 2); assault
with a deadly weapon (§ 245, subd. (a)(1), count 3); and mayhem
(§ 203, count 4). The information further alleged as to each count
that appellant used a knife (§ 12022, subd. (b)(1)), and as to
counts 1 through 3, that appellant caused great bodily injury
(§ 12022.7, subd. (a)). In addition, the information alleged that
appellant had a prior strike (§§ 667, 1170.12), a prior serious
felony conviction (§ 667, subd. (a)), and a prison prior (§ 667.5,
subd. (b)).
       On July 18, 2019, appellant pled no contest to assault with
a deadly weapon (count 3), admitted the great bodily injury
allegation, and admitted his prior strike. The court sentenced
appellant to nine years: the mid-term of three years, doubled due



      1All further statutory references are to the Penal Code
unless otherwise indicated.



                                 2
to the prior strike, plus three years for the great bodily injury
enhancement. The remaining counts were dismissed.
      On February 2, 2021, appellant filed a request to be
resentenced pursuant to section 1170.91, which requires a
sentencing court to consider as a mitigating factor whether a
defendant suffers mental health problems as a result of military
service. Appellant also requested resentencing pursuant to the
Los Angeles County District Attorney’s Special Directive 20-08.
On February 17, 2021, the trial court denied resentencing based
on the Special Directive, stating that the Special Directive did not
constitute legal authority for resentencing. The court appointed
counsel to “investigat[e] the validity” of appellant’s contention
under section 1170.91.
      On February 19, 2021, appellant filed a petition for writ of
habeas corpus, also seeking to recall his sentence and vacate the
three-year enhancement. In the petition, appellant again argued
that he was entitled to resentencing based on the Special
Directive and section 1170.91. On February 24, 2021, the trial
court denied appellant’s petition for writ of habeas corpus,
stating that the court lacked jurisdiction to change appellant’s
sentence, and the Special Directive did not constitute legal
authority for resentencing.
      Appellant filed a notice of appeal. The notice does not
make clear whether appellant intended to appeal the order on the
request for resentencing, the order denying the writ petition, or
both.
                            DISCUSSION
      Appellant’s appointed counsel filed a brief raising no issues
and invoking Serrano, supra, 211 Cal.App.4th 496. Under
Serrano, when appointed counsel raises no issue in an appeal




                                 3
from a post-judgment proceeding, an appellate court need not
independently review the record and may dismiss the appeal if
the appellant fails to file a supplemental brief. (Id., at pp. 498,
503.) We directed counsel to send the record and a copy of the
brief to appellant, and notified appellant of his right to respond
within 30 days. We received no response.
       The trial court appointed counsel to investigate appellant’s
potential entitlement to resentencing under section 1170.91; the
outcome of that investigation, or any resulting resentencing
decision, is not indicated in the appellate record. Because neither
appellant nor his counsel has raised any claim of error, and
because the denial of a petition for habeas corpus is not an
appealable order (Robinson v. Lewis (2020) 9 Cal.5th 883, 895),
we dismiss the appeal as abandoned.
                            DISPOSITION
       The appeal is dismissed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




                                4